Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note the Examiner for this application has CHANGED.
	The Applicants’ Amendment to the Claims filed on 02/15/2022 is entered.
	Claims 76-87, 91-109 are pending.
	Claims 78, 79, 82, 83, 91, 94-103, and 108 are cancelled herein by Examiner’s Amendment.
Claims 76-87, 91-109 are examined in this office action.
Claims 76, 77, 80, 81, 84, 85, 86, 87, 92, 93, 104, 105, 106, 107, 109 are allowed.
Election/Restrictions
The restriction requirement mailed on 06/09/2020, as set forth in the Office action mailed on, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This US15/505,366 filed on 02/21/2017 is a 371 of PCT/EP2015/069327 filed on 08/24/2015, and claims foreign priority benefit of UNITED KINGDOM 1415062.7 filed on 08/26/2014 and UNITED KINGDOM 1510637 filed on 06/17/2015.  However, a copy of the United Kingdom 1415062.7 has not been received.  
The applicants’ response filed on 02/15/2022 is that the priority document for 1415062.7 was received in the International Application PCT/EP2015/069327.  However, a copy of this certified priority document has not been received in this US Application 15/505,366 as required by 37 CFR 1.55. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Patrick M. Torre on May 17, 2022.

The application has been amended as follows: 

Cancel claims 78, 79, 82, 83, 91, 94-103, and 108.


Amend claim 76 as follows:
A medicament for treating thrombosis or suspected thrombosis, comprising an anti-thrombotic molecule having both antiplatelet and anticoagulant (APAC) activity comprising a human plasma protein to which there is conjugated, via a plurality of linker molecules, a plurality of heparin chains each chain having a MW between 10-21 KDa and further wherein the number of said heparin chains conjugated to said plasma protein is selected from the group consisting of 8, 9, 10, 11, 12, 13, 14, 15, and 16;
wherein:
	said plasma protein is selected from the group consisting of: an albumin, a globulin, a fibrinogen, serum albumin and alpha2-macroglobulin;
	said heparin is unfractionated heparin;
	each linker molecule of said plurality of linker molecules, at least when linkage of said heparin to said plasma protein is complete, is a single linker molecule that binds one molecule of heparin and further is an amine linker and so links with amino groups on said heparin and plasma protein.


Amend claim 84 as follows: 
…according to claim 76 wherein….




Amend claim 104 as follows:
A method for the treatment of a disease or condition selected from the group consisting of: thrombotic complications, thrombotic complications associated with endogenous rupture of an atheromatous plaque,[[;]] thrombotic complications associated with thrombolytic therapy to prevent re-occlusion,[[;]] thrombotic complications associated with platelet-driven arterial thrombosis,[[;]] thrombotic complications associated with vascular or microvascular injuries,[[;]] thrombotic complications associated with thrombotic thrombocytopenic purpura,[[;]] thrombotic complications associated with ischemia reperfusion injury,[[;]] thrombotic complications associated with acute kidney injury,[[;]] thrombotic complications associated with myocardial infarction,[[;]] thrombotic complications associated with stroke,[[;]] thrombotic complications associated with peripheral arterial occlusive disease and mesenterial ischemia and thrombotic complications associated with antithrombin (AT) deficiency;
wherein an effective amount of a medicament comprising an anti-thrombotic molecule having enhanced antiplatelet activity comprising a human plasma protein to which there is conjugated, via a plurality of linker molecules, a plurality of heparin chains each having a MW between 10-21 KDa and further wherein the number of said heparin chains conjugated to said plasma protein  is selected from the group consisting of 8, 9, 10, 11, 12, 13, 14, 15, and 16 is administered to an individual to be treated;
further wherein:
	said plasma protein is selected from the group consisting of: an albumin, a globulin, a fibrinogen, serum albumin and alpha2-macroglobulin;
	said heparin is unfractionated heparin;
	each linker molecule of said plurality of linker molecules, at least when linkage of said heparin to said plasma protein is complete, is a single linker molecule that binds one molecule of heparin and further is an amine linker and so links with amino groups on said heparin and plasma protein.

Amend claim 106 as follows:
A method of treatment selected from the group consisting of: exogenous angioplasty; vascular or microvascular surgery; arterial intervention; angioplasty; percutaneous transluminal (coronary) angioplasty with or without stenting; (directional) arterectomy; peripheral or pulmonary thrombendarterectomy; and exogenous interventions comprising insertion and maintenance of arterio-venous fistula or grafts; and the use of catheters;
wherein an effective amount of a medicament comprising an anti-thrombotic molecule having enhanced antiplatelet activity comprising a human plasma protein to which there is conjugated, via a plurality of linker molecules, a plurality of heparin chains each having a MW between10-21 KDa and further wherein the number of said heparin chains conjugated to said plasma protein  is selected from the group consisting of 8, 9, 10, 11, 12, 13, 14, 15, and 16 is administered to an individual to be treated before, during or after said treatment;
further wherein:
	said plasma protein is selected from the group consisting of: an albumin, a globulin, a fibrinogen, serum albumin and alpha2-macroglobulin;
said heparin is unfractionated heparin;
each linker molecule of said plurality of linker molecules, at least when linkage of said heparin to said plasma protein is complete, is a single linker molecule that binds one molecule of heparin and further is an amine linker and so links with amino groups on said heparin and plasma protein.

Amend claim 109 as follows:
A medicament for treating thrombosis or suspected thrombosis, comprising an anti-thrombotic molecule having enhanced antiplatelet activity:
wherein the anti-thrombotic molecule comprises a human plasma protein to which there is conjugated, via a plurality of linker molecules, a plurality of heparin chains each chain having a MW between 10-21 KDa and further wherein the number of said heparin chains conjugated to said plasma protein is selected from the group consisting of 8, 9, 10, 11, 12, 13, 14, 15, and 16;
further wherein:
said plasma protein is selected from the group consisting of: an albumin, a globulin, a fibrinogen, serum albumin and alpha2-macroglobulin;
said heparin is unfractionated heparin;
each linker molecule of said plurality of linker molecules, at least when linkage of said heparin to said plasma protein is complete, is a single linker molecule that binds one molecule of heparin and further is an amine linker and so links with amino groups on said heparin and plasma protein.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the presently claimed medicament or methods of using the medicament for treatment of a subject.  The prior art rejections of record are overcome by the present claim amendments in view of the claim amendments filed on 02/15/2022, the examiner’s amendment herein, and the applicants’ persuasive argument that the number of 8-16 heparin chains was not obvious in the context of the claims as a whole.  Specifically, the Lassila Declaration filed on 01/15/2021 has been reconsidered in view of the presently amended claims.  The Lassila Declaration states that 4-16 heparin chains per human plasma protein surprisingly provides the “recited” dual function (anti-coagulant and anti-platelet) of the anti-thrombotic molecule (Specification Abstract and page 9, 116-page 10, 127).  Further, the Lassila Declaration shows that medicaments having 8-16 heparin chains have enhanced antiplatelet activity: page 9, 10, 33; Figs 1-2, 4-5, page 35-36 figs 10-12, page 36 and figs 13-14; pages 40-41.)  The present claims have been amended to be commensurate in scope with the Declaration and is persuasive to overcome obviousness rejections in view of claim amendments.
Close prior art is US2018/0177924 to Berry et al pub June 28, 2018 with US Priority to US 62/174308 filed on June 11, 2015  or 2003/0124705 to Berry et al published 07/03/2003.  These references disclose linking heparin chains to human serum protein, including fibrinogen for antithrombosis intended use but  neither of these references teach or fairly suggest the combination of elements of 8-16 heparin chains where heparin chains each having a MW between 10-21 KDa, where the heparin is unfractionated, where the linker is an amine linker and where a single linker molecule binds one molecule of heparin as in the present independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658